Exhibit 10.47

 

September 2, 2003

 

REVISED

 

John A. Keller, Ph.D.

239 Morgan Street

Phoenixville, PA 19460

 

Dear John:

 

It is with great pleasure that we offer you the position of Executive Vice
President and Chief Business Officer at Incyte Corporation. In this position you
will report directly to Paul A. Friedman, M.D., Chief Executive Officer and will
be a member of the Executive Leadership Team. This offer is subject to Board of
Directors Approval. The terms of this offer are set forth in this letter. Should
you accept our offer, your salary will be $11,153.85 per bi-weekly pay period
(equivalent to $290,000 on an annualized basis). This is a salaried, exempt
position, as your salary covers compensation for all hours worked. As an
incentive for joining Incyte, we offer a signing bonus of $150,000. You agree
that if you voluntarily terminate your employment or are terminated for cause
within one year from your start date, you will repay the bonus amount to Incyte.
Performance evaluations will be conducted annually.

 

You are eligible to participate in the Incentive Compensation Plan (ICP), an
annual cash incentive plan. Employees are assigned a “Funding Target”, based on
their job category, as a percent of base pay. As an Executive Vice President and
Chief Business Officer, your funding target is 50%. Your individual award will
be based on Company Performance vs. Company Goals, and your Individual
Performance vs. your Individual Goals. Actual awards are variable and could be
more or less than your individual funding target. This cash incentive plan is
subject to ongoing approval by the company’s Board of Directors, and may be
modified or terminated by the Board of Directors at its discretion. If you begin
employment prior to October 1, 2003, you will be eligible for a prorated 2003
incentive award.

 

Where appropriate, Incyte is sensitive to the personal need of employees and
attempts to promote quality of life for our staff. As consideration for your
current location, we would like to offer relocation assistance, which will be
provided by our contracted relocation company, ReloAction. A representative from
ReloAction will be in touch with you to discuss further details regarding your
move. A summary of the services offered to assist in your move may include:
packing and moving of household goods, temporary accommodation assistance, house
hunting trip and final travel costs. You agree that if you voluntarily terminate
your employment or are terminated for cause within one year from your start
date, you will be required to immediately repay all relocation assistance paid
by the Company. This will be pro-rated depending on number of months worked.



--------------------------------------------------------------------------------

John A. Keller, Ph.D.

September 2, 2003

Page 2

 

As a valued employee of Incyte we would like to offer you options on 200,000
shares of Incyte common stock. This grant is subject to the approval of the
Board of Directors. The specific terms and conditions of this grant including
exercise price and vesting conditions will be set forth in a Stock Option
Agreement to be entered into between you and the Company. We guarantee you an
option grant of 50,000 additional shares of Incyte common stock during our
annual option renewal process in February of 2004.

 

In addition, Incyte agrees that, if Incyte terminates your employment for any
reason other than for Cause, you will be entitled to a one-time payment in the
amount of one times your annual base salary plus target bonus on the date of
termination. Please see Attachment A for details relating to payment.

 

As was discussed in the interview process, Incyte offers employees and their
eligible dependents a variety of group health insurance benefits. Effective on
your first day of employment, you will be eligible for these benefits, which
currently include medical, dental, vision, disability and life insurances. An
outline of our benefit package is enclosed. The premium costs of these benefits
for employees are currently being paid by Incyte. Incyte offers a 401(k) Plan
available for your participation effective on your first day of employment. Paid
Time Off (PTO) is accrued at a rate of 6.15 hours per pay period (bi-weekly) per
year. The number of days of PTO that you will accrue for 2003 depends upon your
start date. In 2004, and through four years of service, you will continue to
accrue PTO at the 6.15 hours bi-weekly and be eligible for 20 days annually.
Information about these programs and other company benefits along with
guidelines concerning employment are contained in Incyte’s Employee Handbook.

 

As a condition of your employment with Incyte, you are required to sign the
enclosed Confidential Information and Invention Assignment Agreement
(“Agreement”) protecting Incyte’s proprietary and competitive information. This
offer of employment is subject to your acceptance of the terms of the Agreement.
As an Incyte employee, you will be responsible for carrying out your duties and
upholding all company policies as outlined in the company Employee Handbook and
in the Agreement, as may be modified from time to time. Please note that your
employment with Incyte, if accepted, will be on an “at will” basis, meaning that
either you or the Company can terminate the employment relationship for any
reason at any time.

 

This offer of employment is contingent upon your being able to provide Incyte
with documentation that verifies your identity and employment eligibility on the
date that you report to work. A list of acceptable documents is enclosed. This
offer of employment is also contingent on the Company receiving satisfactory
background checks.



--------------------------------------------------------------------------------

John A. Keller, Ph.D.

September 2, 2003

Page 3

 

John, we would be delighted by your decision to join Incyte Corporation and we
look forward to your acceptance of this offer of employment. We believe Incyte
offers an exciting and challenging opportunity.

 

In order to confirm your agreement with and acceptance of these terms, please
sign one copy of this letter and return it to Paula Swain along with your signed
Confidentiality Agreement, Computer Usage Policy, and EEO form. Please fax your
signed acceptance letter to the confidential Human Resources Department fax:
302-425-2704. The Agreement must be returned with a signed copy of this letter
to be considered a valid acceptance. The other copy of this offer letter is for
your records. In the meantime, should you have any questions about our offer or
about the company more generally, please contact me.

 

Sincerely,

 

/s/    PAUL A. FRIEDMAN       /s/    PAULA J. SWAIN

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Paul A. Friedman, M.D.

Chief Executive Officer

     

Paula J. Swain

Executive Vice President, Human Resources

 

--------------------------------------------------------------------------------

 

I have read and understand the terms of this offer including the attached
Confidential Information and Invention Assignment Agreement. I agree to the
terms of employment set forth in this letter and Confidentiality Agreement and
will be available to report to work on Monday, September 22, 2003.

 

  /s/    JOHN A. KELLER

--------------------------------------------------------------------------------

NAME John A. Keller